 

Exhibit 10.1

 

 

 

Grant No.: _7_

 

MAKO SURGICAL CORP.

2008 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

MAKO Surgical Corp., a Delaware corporation (the “Company”), effective as of the
Grant Date below, grants shares of its common stock, $.001 par value, (the
“Stock”) to the Grantee named below, subject to the vesting conditions set forth
in the attachment.  Additional terms and conditions of the grant are set forth
in this cover sheet, in the attachment and in the Company’s 2008 Omnibus
Incentive Plan (the “Plan”).

Grant Date:   April 13, 2010

Name of Grantee:   Maurice R. Ferré

Grantee's Employee Identification Number:  ____________

Number of Shares of Stock Covered by Grant:  75,000

Purchase Price per Share of Stock:  $0.00

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

Grantee:

/s/ Maurice R. Ferré

 

(Signature)

 

 

Company:

/s/ Fritz L. LaPorte

 

(Signature)

 

 

 

Title:  Senior Vice President of Finance and Administration, CFO and Treasurer

 

Attachment

This is not a stock certificate or a negotiable instrument.



 

--------------------------------------------------------------------------------



 

MAKO SURGICAL CORP.

2008 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Restricted Stock/ Nontransferability

This grant is an award of Stock in the number of shares set forth on the cover
sheet, at the purchase price set forth on the cover sheet, and subject to the
vesting conditions described below (“Restricted Stock”). To the extent not yet
vested, your Restricted Stock may not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of, whether by operation of law or otherwise,
nor may the Restricted Stock be made subject to execution, attachment or similar
process. 
 

Performance Criteria and Vesting

The Company will issue the Restricted Stock in your name as of the Grant Date. 

The Restricted Stock will be earned on the last day of the Performance Period
(as defined below), provided you have remained in continuous Service through
such date, as follows:

·         If the Average Stock Price (as defined below) is $26.40 or higher, you
will earn 75,000 shares of Restricted Stock.

 

·         If the Average Stock Price is $23.50, you will earn 50,000 shares of
Restricted Stock.

 

·         If the Average Stock Price is $20.80, you will earn 25,000 shares of
Restricted Stock. 

 

·         If the Average Stock Price is less than $20.80, you will earn zero
shares of Restricted Stock.

 

If the Average Stock Price is greater than $20.80 and less than $26.40, the
number of earned shares of Restricted Stock will be interpolated (and rounded
down to the next whole number). 

 

“Performance Period” means the period ending March 31, 2013.

 

“Average Stock Price” means the average of the Fair Market Value of a Share of
Stock as determined on each trading day during the 90-consecutive-calendar-day
period ending with the last day of the Performance Period. 

 

Fifty percent (50%) of the earned shares of Restricted Stock will become vested
on March 31, 2013.  The remaining fifty percent (50%) of the earned shares of
Restricted Stock will become vested on March 31, 2014, provided you remain in
Service through such date.

 

 

--------------------------------------------------------------------------------



 

 

 

Any shares of Restricted Stock not earned as of the last day of the Performance
Period will be forfeited on such date.

 

Effect of Termination of Employment

If your Service terminates prior to March 31, 2013:

·         As a result of your death or Disability (as defined below), then (1)
the date of your termination will be treated as the end of the Performance
Period for purposes of determining the number of earned shares pursuant to the
“Performance Criteria and Vesting” provisions above, and (2) your earned shares
will vest immediately on the date of such termination in an amount equal to the
number of earned shares multiplied by a fraction, the numerator of which is the
number of days of Service you performed from the Grant Date to the date of your
termination of Service and the denominator of which is 1,117.

 

·         As a result of your termination of Service by the Company for other
than Cause (as defined below), death or Disability, then (1) the date of your
termination will be treated as the end of the Performance Period for purposes of
determining the number of earned shares pursuant to the “Performance Criteria
and Vesting” provisions above, (2) the Average Stock Price will be determined as
the highest average for any 90-consecutive-calendar-day period occurring from
the Grant Date through the date of your termination for Service; provided that
if your termination occurs on or following a Transaction Change in Control, then
the Average Stock Price will be the price per share of Stock paid in the
Transaction Change in Control and (3) your total number of earned shares will
vest immediately on the date of such termination.

 

·         For any other reason not described above, your shares of Restricted
Stock will be forfeited on the date of such termination.

 

If your Service terminates on or after March 31, 2013 and prior to April 1,
2014:

·         As a result of your death, Disability, by the Company without Cause or
by you for Good Reason (as defined below), then all unvested, earned shares of
Restricted Stock will vest in full on the date of such termination of Service.

 

 

--------------------------------------------------------------------------------



 

 

 

·         For any other reason not described above, then all shares of
Restricted Stock that are not vested will be forfeited on the date of such
termination of Service.

 

The terms “Disability”, “Cause,” and “Good Reason” have the meanings given in
your Amended Employment Agreement with the Company dated November 12, 2007, as
such agreement may be amended from time to time (the “Employment Agreement”). 
The term “Transaction Change in Control” has the meaning given in Section 6.2(i)
and (iii)(x) of the Employment Agreement.
 

Escrow

If the Company chooses to issue share certificates representing your Restricted
Stock in lieu of using the book-entry method of share recordation, the
certificates for the Restricted Stock shall be deposited in escrow with the
Secretary of the Company to be held in accordance with the provisions of this
paragraph.  Each deposited certificate shall be accompanied by a duly executed
Assignment Separate from Certificate in the form approved by the Company.  The
deposited certificates shall remain in escrow until such time or times as the
certificates are to be released upon vesting, or otherwise forfeited as
described above, in which case they shall be surrendered for cancellation.  Upon
delivery of the certificates to the Company, you shall be issued an instrument
of deposit acknowledging the number of shares of Stock delivered in escrow to
the Secretary of the Company.

All regular cash dividends paid on the Restricted Stock (or other securities at
the time held in escrow) shall be converted into additional shares of Stock (by
dividing the amount of cash dividends paid by the Fair Market Value of a share
of Stock on the date the cash dividends are paid and then rounding down to the
next whole share), which additional shares shall be subject to the same terms
and conditions described herein as the Restricted Stock to which they relate. 

 

In the event of any stock dividend, stock split, recapitalization or other
change affecting the Company's outstanding common stock as a class effected
without receipt of consideration or in the event of a stock split, a stock
dividend or a similar change in the Company Stock, any new, substituted or
additional securities or other property which is by reason of such transaction
distributed with respect to the Stock shall be immediately delivered to the
Secretary of the Company to be held in escrow hereunder, but only to the extent
the Stock is at the time subject to the escrow requirements hereof.

 

 

--------------------------------------------------------------------------------



 

 

 

Upon the vesting of shares of Restricted Stock, such escrowed shares shall be
promptly released to you from escrow.

 

Notwithstanding the foregoing, in lieu of the issuance of certificates under
this Agreement and the use of an escrow arrangement, the Company may instead use
the book-entry method of recording share issuance.
 

Withholding Taxes

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of Stock acquired under this grant.  In the event that the
Company determines that any federal, state, local or foreign tax or withholding
payment is required relating to the vesting of shares arising from this grant,
the Company shall have the right to require such payments from you, or withhold
such amounts from other payments due to you from the Company or any Affiliate.

Notwithstanding the foregoing, the Company may, at its sole discretion, allow
you to surrender to the Company of your vested common stock of the Company in an
amount equal to any required minimum statutory withholding (calculated at the
Fair Market Value for such shares) and for the Company to make the required cash
deposits with the Internal Revenue Service.
 

Section 83(b)

Election

Under Section 83 of the Code, the difference between the purchase price paid for
the shares of Stock and their fair market value on the date any forfeiture
restrictions applicable to such shares lapse will be reportable as ordinary
income at that time.  For this purpose, “forfeiture restrictions” include the
forfeiture as to unvested Stock described above.  You may elect to be taxed at
the time the shares are acquired, rather than when such shares cease to be
subject to such forfeiture restrictions, by filing an election under Section
83(b) of the Code with the Internal Revenue Service within thirty (30) days
after the Grant Date.  You will have to make a tax payment to the extent the
purchase price is less than the fair market value of the shares on the Grant
Date.  No tax payment will have to be made to the extent the purchase price is
at least equal to the fair market value of the shares on the Grant Date.  The
form for making this election has been provided to you previously.  Failure to
make this filing within the thirty (30) day period will result in the
recognition of ordinary income by you (in the event the fair market value of the
shares as of the vesting date exceeds the purchase price) as the forfeiture
restrictions lapse.

 

 

--------------------------------------------------------------------------------



 

 

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY'S, TO
FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY
OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF.  YOU ARE RELYING
SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO
FILE ANY 83(b) ELECTION.
 

Market Stand-off
Agreement

In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act of 1933 (the “Securities Act”), you agree not to sell, make any
short sale of, loan, hypothecate, pledge, grant any option for the purchase of,
or otherwise dispose or transfer for value or agree to engage in any of the
foregoing transactions with respect to any shares of vested Stock without the
prior written consent of the Company or its underwriters, for such period of
time after the effective date of such registration statement as may be requested
by the Company or the underwriters (not to exceed 180 days in length).
 

Retention Rights

This Agreement does not give you the right to be retained by the Company (or any
of its Affiliates) in any capacity.  The Company (and any Affiliates) reserve
the right to terminate your Service at any time and for any reason.
 

Shareholder Rights

You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock.  Any distributions you receive as a result of
any stock split, stock dividend, combination of shares or other similar
transaction shall be deemed to be a part of the Restricted Stock and subject to
the same conditions and restrictions applicable thereto.  Except as described in
the Plan, no adjustments are made for dividends or other rights if the
applicable record date occurs before your stock certificate is issued.
  

Adjustments

In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of shares covered by this grant shall be adjusted (and
rounded down to the nearest whole number) pursuant to the Plan and the target
stock prices described in “Performance Criteria and Vesting” shall be adjusted
by the Compensation Committee to the extent not inconsistent with Code Section
162(m).  Your Restricted Stock shall be subject to the terms of the agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.

 

 

--------------------------------------------------------------------------------



 

 

Legends

All certificates representing the Stock issued in connection with this grant
shall, where applicable, have endorsed thereon the following legends:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”
 

Superseding Provisions

The provisions of Section 17.3 of the Plan, and Sections 3.6 and 5.3(v) of your
Employment Agreement, do not apply to this grant.  By signing below, the parties
agree that this Agreement shall be considered an amendment to the Employment
Agreement and the provisions herein will supersede Sections 3.6 and 5.3(v) of
the Employment Agreement with respect to this grant.
 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 

The Plan

The text of the Plan is incorporated in this Agreement by reference.  Certain
capitalized terms used in this Agreement and not defined herein are defined in
the Plan, and have the meaning set forth in the Plan.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock.  Any prior agreements,
commitments or negotiations concerning this grant are superseded.
 

Other Agreements

You agree, as a condition of this grant of Restricted Stock, that you will
execute such document(s) as necessary to become a party to any shareholder
agreement or voting trust as the Company may require.
 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

--------------------------------------------------------------------------------